Citation Nr: 0508065	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  04-00 493	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder as secondary to a service-connected low back 
disability.



REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from March to December 
1986.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas.

As a procedural matter, the Board notes that the veteran 
initially filed a claim for direct service-connection and 
requested a hearing before the Board.  By correspondence 
dated in October 2003, he modified his theory of entitlement 
and withdrew the request for a hearing.


FINDING OF FACT

The weight of the medical evidence reflects that the 
veteran's currently-diagnosed psychiatric disorder is not the 
result of his service-connected low back disability.


CONCLUSION OF LAW

An acquired psychiatric disorder is not shown to be 
proximately due to a service-connected low back disability.  
38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.310 
(2004); Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2004).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2004).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2004).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition, the regulations provide that service connection 
is warranted for a disability which is aggravated by, 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2004).  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.  

The veteran contends, in essence, that his current 
psychiatric disorder is related to a service-connected low 
back disability.

Medical records reflect that the veteran was hospitalized in 
August 1989 due to suicidal ideation, which he denied.  On 
examination, he maintained that he had not been depressed but 
was distressed over several things, including a period of 
time spent in a facility for drugs and alcohol treatment.  He 
had been discharged approximately two weeks previously from 
the treatment center and began drinking on that date.  

The admission note indicated that the veteran denied that he 
was attempting to commit suicide but related that he was 
working two full-time jobs, and that stresses from work and 
his relationship with his girlfriend were his main problems.  
He denied any major medical problems and reported, among 
other things, that he had had "some problems with back pain 
in the past after straining his back many years ago."  
However, no treating physician indicated that the veteran's 
psychiatric symptomatology was related to a low back problem.

In January 2000, the veteran was hospitalized after 
overdosing on Ambien and alcohol.  It was reported that he 
had been treated for depression for several months.  He had 
difficulty sleeping and had been taking his mother's Ambien 
medication.  He subsequently received his own prescription 
shortly before the incident.  He apparently became agitated 
with his roommate, a scuffle ensued, and he ingested the 
entire new prescription of Ambien.  The discharge summary 
showed a diagnosis of depression but there was no indication 
that his depression, or the impetus of the overdose, was 
related to a service-connected back disability.

Subsequent outpatient medical records show on-going treatment 
for back pain, and various psychiatric disorders, diagnosed 
as depression, adjustment disorder, anxiety, and alcohol 
dependency.  The veteran has asserted that his treating VA 
clinical nurse specialist (CNS) told him that his depression 
was due to a service-connected low back disability; however, 
there is no evidence in the outpatient treatment records of a 
relationship between the veteran's psychiatric complaints and 
his service-connected low back disability. 

A review of the above-identified nurse specialist's notes 
indicate that she treated the veteran for recurrent 
depression every several months.  In a January 2002 mental 
health clinic note, she indicated that the veteran had had 
two suicide attempts in 1998 and 1999, which were associated 
with discord with his wife and the death of his father.  In a 
September 2002 clinic note, he reported back pain and 
depression but she made no mention of a causal relationship 
between the two.

In a September 2003 clinic note, the treating CNS reported 
that the veteran admitted "to feeling depressed almost 
everyday and attributes it to his chronic back pain and his 
inability to do the things he used to do."  The clinical 
assessment was depression, recurrent, alcohol dependence, 
nicotine dependence, chronic back pain, complaints of sleep 
deprivation, problems related to social environment, and 
economic problems. 

Notwithstanding the veteran's assertions that his treating 
health care provider determined that there was a relationship 
between depression and his low back disability, the Board 
finds that the treating CNS simply restated the history as 
provided by the veteran and did not established a medical 
relationship between the two.  The simple notation in the 
record that the veteran attributed his depression to a 
service-connected disability is not sufficient to establish a 
medical nexus.  Further, the Board is not obligated to accept 
medical opinions premised on the veteran's recitation of 
medical history.  See Godfrey v. Brown, 8 Vet. App. 113 
(1995).   Therefore, outpatient treatment evidence does not 
support the veteran's claim.

Next, the Board assigns high probative value to a February 
2003 VA mental disorders examination report, undertaken to 
specifically address the issue on appeal.  At that time, the 
examiner indicated that he met with the veteran for one hour, 
and reviewed the available electronic and paper medical 
records, including the service medical records.  The veteran 
complained that he had been having a problem with depression 
for the previous 16 years.  He noted that he injured his back 
while on active duty, was harassed physically and mentally by 
a drill sergeant, and was given a medical discharge from the 
service after eight months.

After military discharge, the veteran related that he worked 
in his own lawn service business for eight years but 
developed fluctuations with his mood, would drink or use 
marijuana to change the way he felt and get relief from back 
pain, was arrested for a DWI, had at least one suicide 
gesture associated with alcohol, and irritability with his 
girlfriend lead to his arrest and placement in a state mental 
facility.  He was diagnosed with alcohol dependence and 
cannabis abuse, was discharged but continued to use drugs 
intermittently to excess, and was again treated for cocaine 
and cannabis abuse.  

After that discharge, the veteran indicated that he mostly 
abstained from drugs but drank socially.  He was jailed after 
an altercation with his wife, and overdosed on Ambien and 
alcohol three years previously allegedly because his back was 
hurting.  He reported that he received care at the VA and 
things had settled down over the past couple years.

After a mental status examination, the final diagnoses 
included alcohol abuse, history of cocaine and cannabis 
abuse, in remission, depressive disorder, not otherwise 
specified, possible psychological factors affecting physical 
condition (chronic back pain), personality disorder 
characteristics, and social isolation, unemployment, and 
financial difficulties.  The examiner concluded:

In my opinion this gentleman does suffer 
from depression, but there are many 
factors aggravating this condition, 
including alcohol and substance abuse.  
He has also had some major relationship 
problems which seem more related to his 
personality and his substance use than to 
any sequelae of his Military service.  
The evidence does show that he went 
through a difficult physical condition 
and suffered alleged harassment by a 
Military supervisor.  However, I do not 
believe that this event was of sufficient 
magnitude to be the direct or indirect 
cause of his subsequent difficulties.  As 
best I can determine, military stress did 
not create his alcohol and drug problems 
or his subsequent depression.

In assigning high probative value to this report, the Board 
notes that the examiner had the claims file for review, 
specifically discussed the findings in the claims file, 
reviewed the medical literature the veteran submitted in 
support of his claim, obtained a reported history from the 
veteran, and conducted a complete examination.  There is no 
indication that the VA examiner was not fully aware of the 
veteran's past medical history, including the veteran's 
assertion that a back disorder sustained while on active duty 
caused his depression, or that the examiner misstated any 
relevant fact.  Therefore, the Board finds the VA examiner's 
opinion to be of great probative value.

Next, while the veteran has stated that he believed his low 
back disability caused his depression, there is nothing in 
the medical evidence supporting that position.  While he 
reported in the most recent VA examination that he overdosed 
on Ambien because of back pain, the contemporaneous medical 
records associated with that incident made no mention of such 
a connection.  In fact, at the time of the overdose, the 
veteran denied that he was depressed and it was reported that 
he had been drinking heavily and had an argument with his 
roommate.    

Therefore, the mere contentions of the veteran, no matter how 
well-meaning, without supporting medical evidence that would 
establish that a low back disability caused depression cannot 
support a claim for service-connection.  Caluza v. Brown, 7 
Vet. App. 498 (1995); Lathan v. Brown, 7 Vet. App. 359 
(1995); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1994); 
King v. Brown, 5 Vet. App. 19 (1993).  

In sum, the Board has carefully weighed the evidence of 
record, the veteran's statements, the VA and private 
treatment records, and the VA examination report, in light of 
the applicable law, and finds that equipoise is not shown and 
the benefit of the doubt rule does not apply.  As the weight 
of medical evidence fails to support the veteran's claim for 
secondary service-connection, the Board is unable to grant 
the benefit sought.  

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The veteran was notified 
of the VCAA as it applies to his present appeal by 
correspondence dated in January 2004.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in January 2004 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board and notice 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  

The issue on appeal was re-adjudicated and a supplemental 
statement of the case was provided to the veteran in February 
2004.  The veteran has been provided every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices. 

The January 2004 VCAA notice letter provided to the veteran 
generally informed him of the evidence not of record that was 
necessary to substantiate his claim and identified which 
parties were expected to provide such evidence.  The veteran 
was notified of the need to give to VA any evidence 
pertaining to his claim.  In addition, 38 C.F.R. § 
3.159(b)(1) was cited in the October 2003 statement of the 
case.  In light of the actual notice provided, the Board 
finds that any content deficiency in the January 2004 notice 
letter was non-prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, because each of the 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issue on appeal have been requested 
or obtained.  

In claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that a specific VA medical opinion pertinent 
to the issue was obtained in February 2003.  

The veteran has subsequently challenged the examination as 
insufficient.  He maintains that he should have seen a 
psychiatrist, rather than a psychologist.  He also asserts 
that the examination did not last sufficiently long enough to 
properly evaluate his disorder.  After carefully reviewing 
the written VA examination report, the Board must disagree.  

First, the examiner specifically noted that he had reviewed 
the medical records, and specifically included the service 
medical records, and electronic and paper records.  Further, 
the examiner related that the interview lasted approximately 
one hour.  This seems consistent with the written VA 
examination report, which included a review of the veteran's 
military service, his social and personal information, post-
service employment history and medical treatment, childhood 
information, and a mental status examination.  

Many of the statements in the written report indicate that 
the veteran was providing the information to the examiner 
(childhood background, current marital status, etc.).  As 
such, it seems improbable that the examiner could have 
gleaned all this information in a 10-minute interview, as 
alleged by the veteran.  Therefore, the Board finds that this 
evidence does not support the veteran's assertions that the 
VA examination was inadequate.

Moreover, the Board finds that an examination conducted by a 
psychologist rather than a psychiatrist is not sufficient 
evidence, in and of itself, to render the examination 
inadequate.  First, on its face, the written VA examination 
report does not indicate that credentials of the examiner.  
Nonetheless, even assuming that the examiner was a 
psychologist, as alleged, the Board knows of no legal or 
medical mandate that a psychiatric examination must be 
performed by a psychiatrist, rather than a psychologist.  
Therefore, the Board concludes that the VA examination is 
sufficient for evaluation purposes.

In sum, the Board finds that the available medical evidence 
is sufficient for an adequate determination.  Therefore, the 
Board finds the duty to assist and duty to notify provisions 
of the VCAA have been fulfilled.


ORDER

The claim for entitlement to service connection for an 
acquired psychiatric disorder as secondary to a service-
connected low back disability is denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


